FILED
                             NOT FOR PUBLICATION                            MAR 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALFREDO RUELAS-RODRIGUEZ,                         No. 08-73633
a.k.a. Jose Rodriguez,
                                                  Agency No. A023-696-191
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Alfredo Ruelas-Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence, Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir. 2001), we grant the petition

for review and remand for further proceedings.

      Substantial evidence does not support the BIA’s determination that Ruelas-

Rodriguez is statutorily precluded from demonstrating good moral character under

8 U.S.C. § 1101(f)(6) where the agency did not find that Ruelas-Rodriguez made

false statements with the subjective intent of obtaining immigration benefits. See

Kungys v. United States, 485 U.S. 759, 780 (1988) (“Section 1101(f)(6) applies to

only those misrepresentations made with the subjective intent of obtaining

immigration benefits,” and not to misrepresentations made for other reasons, such

as fear, embarrassment, or a desire for privacy); United States v. Hovsepian, 422

F.3d 883, 887-88 (9th Cir. 2005) (en banc) (no subjective intent to deceive under

8 U.S.C. § 1101(f)(6) where inaccuracies resulted from poor memory, mistake, or

vague questioning). We therefore grant the petition for review and remand for

reconsideration of Ruelas-Rodriguez’s eligibility for cancellation of removal or

voluntary departure in the alternative.

      In light of our disposition, we do not address Ruelas-Rodriguez’s remaining

contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   08-73633